Exhibit 10.3

 

[logo.jpg]

 

Employment Agreement

 

This updated agreement made and entered into this June 27, 2016, by and between
OptimizeRx Corporation, a Nevada Company, hereinafter referred to as “Employer”
and Terry Hamilton, hereinafter referred to as the “Employee”.

 

The Employer is engaged in the business of Pharmaceutical and healthcare
promotion to physicians and consumers through their electronic platforms and
other means and desires Terry Hamilton to serve as the Senior Vice President of
Sales for the company.

 

Base Compensation. Your annual base salary is $181,650, payable at a rate of
$7,562.50 per semi-monthly pay period, representing payment for all hours worked
(“Base Compensation”). Your Base Compensation is payable in accordance with the
Company’s regular practices.

 

Bonus. In addition to your Base Compensation, you will be eligible to
participate in the Company’s executive bonus plan, subject to its terms and
conditions, with an annual target bonus of 40 % of your Base Compensation.
Subject to board approval and registration of the plans and related legal
compliance, you will have the option to take the bonus in equity or in a split
50/50 arrangement with 50% in cash and 50 % in equity. The option to take all,
or a portion, of your bonus in equity is at your discretion.

 

Employee Benefits. In addition to your compensation, you will have the
opportunity to participate in various Company benefit programs generally offered
to employees, pursuant to the terms and conditions of such programs, including
applicable waiting periods prior to eligibility. Currently, we offer employees a
401(k) plan, group medical and dental insurance and short and long term
disability benefits. Please note that the Company reserves the right to change
or discontinue any of our benefits, plans, providers, and policies, at any time.

 

Job Responsibilities. As Sr. Vice President of Sales reporting to the CEO, you
are an essential member and part of our corporate management that is responsible
for directing our sales force, expanding our customer base, and achieving
overall sales goals. You shall use your best efforts and devote your full time
and attention to the business of the Company on a full time basis and shall at
all times faithfully and industriously and to the best of your ability,
experience and talent, perform all of the duties that may be required of you
pursuant to the terms hereof. During the term hereof you shall not engage in any
other new employment or consulting activities without the express written
consent of the Company other than civic, charitable and/or religious activities,
directing your own passive investments and/or serving on boards of directors of
other entities so long as such activities do not interfere or conflict with your
duties hereunder as reasonably determined by the Company.

 



  

 

 

Expense Reimbursement. The Company will reimburse you for all approved business
travel costs incurred by you pursuant to the terms of the Company travel policy.

 

At-Will Employment. Please note that you are not being offered employment for a
definite period of time, and that the Company may terminate your employment at
any time for any reason, with or without cause or notice, except as prohibited
by law. Nothing in this offer to you should be interpreted as creating anything
other than an at-will employment relationship. You also have the right to
terminate your employment with the company at any time for any reason on thirty
days’ prior written notice.

 

Business Protection Agreement. The Company considers the protection of its
confidential information, proprietary materials and goodwill to be extremely
important. Accordingly, as a condition of your continued employment with the
Company and the increase in bonus potential reflected herein, you will be
required to execute and return to the Company the enclosed Business Protection
Agreement.

 

Conflicts of Interest and Gifts. You will promptly disclose all current and
potential interests, direct or indirect, in any entity dealing with the Company
which may affect actions and decisions made by you as a representative of the
Company, and fully disclose any gift which raises any reasonable possibility of
conflict of interest.

 

Compliance. You will comply with all applicable laws and Company policies in
performing your duties hereunder including federal and state securities laws.

 

Severance Pay. If your employment agreement is terminated at any time by the
Company without cause, which termination shall be effective immediately upon the
date of delivery of written notice to you (or at such later date as otherwise
specified in such notice), the Company shall continue to pay you, as severance
pay, the monthly portion of your Base Compensation for a period of twelve (12)
months following such termination, subject to your continued compliance with the
terms and conditions of this Agreement and the Business Protection Agreement.

 

Except as set forth herein, or as set forth in your option agreements, or as may
be required by applicable law, you have no right to any specific compensation or
benefits, and the Company shall have no obligations to pay any salary, bonus,
severance payment, accrued vacation or other amounts in connection with any
termination of your employment or attributable to the period after termination.

 

409A. To the extent that any provision of this letter agreement is ambiguous as
to its exemption or compliance with Code Section 409A, the provision will be
read in such a manner so that all payments hereunder are exempt from Code
Section 409A to the maximum permissible extent, and for any payments where such
construction is not tenable, that those payments comply with Code Section 409A
to the maximum permissible extent. To the extent any payment under this letter
agreement may be classified as a “short-term deferral” within the meaning of
Code Section 409A, such payment shall be deemed a short-term deferral, even if
it may also qualify for an exemption from Code Section 409A under another
provision of Code Section 409A. Payments pursuant to this Offer Letter (or
referenced in this Offer Letter) are intended to constitute separate payments
for purposes of Section 1.409A-2(b)(2) of the regulations under Code Section
409A.

 

Required I-9 Documentation. Your employment with the Company is also subject to
you providing, if you have not already done so, the Company with proof of your
legal right to work in the United States by completing the Form I-9 and
providing Company with the accepted documents specified on the Form I-9.

 

 2 

 

 



Certifications. By signing this letter, you certify to the Company that you are
free to enter into and fully perform the duties of your position, and that you
are not subject to any employment, confidentiality, non-competition or other
agreement that would restrict your performance for the Company. .

 

Additionally, by signing this letter, you certify that you will not disclose to
or use for the benefit of the Company any trade secret or confidential or
proprietary information of any previous employer. You further affirm that you
have not divulged or used any such information for the benefit of the Company,
and that you have not and will not misappropriate any such information from any
former employer.

 

Entire Agreement. This offer letter and your signed Business Protection
Agreement, state the terms of your employment and supersede and cancel any prior
oral or written representations, offers or promises made by the Company and any
understandings or agreements, whether written or oral, between the Company and
you.

 



Accepted by Employer:   Accepted by Employee:       /s/ William J. Febbo   /s/
Terry Hamilton William J. Febbo                                           (Date)
  Terry Hamilton                                            (Date)

 

 

3

 

